Citation Nr: 1142601	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967, with unverified periods of Reserve duty in 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim of service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure.  

In July 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In June 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure, was denied in a January 2004 rating decision.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal the decision.  

3.  Evidence submitted subsequent to the January 2004 rating decision is cumulative or redundant of evidence already submitted, and fails to raise a reasonable possibility of substantiating the underlying claim.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure, is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has not been submitted since the January 2004 rating decision and the claim of entitlement to service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure, is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2011); 38 C.F.R. §§ 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the September 2005 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

VCAA notice must also include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In the September 2005 letter, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the claim of entitlement to service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from July 2000 to November 2005.  VA has not provided the Veteran with an examination in connection with his claim for service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure; however, the Board finds that VA was not under an obligation to have the Veteran examined for his claim.  The Veteran has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  For these reasons, the Board finds that VA was not under an obligation to provide an examination in connection with her claim for service connection for diabetes mellitus, Type II.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Applicable Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2011).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  Regulations further provide that service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

The VA General Counsel  has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97.  In short, a Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

The following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011). 

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. at 49.  

Analysis

At the time of the January 2004 rating decision, which denied service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure, the evidence of record consisted of the Veteran's service treatment records, personnel records, VA outpatient treatment records from July 2000 to June 2003, and a September 2003 VA examination report.  Service treatment records reflect no complaints, treatment, or diagnosis of diabetes mellitus, Type II.  Upon discharge from service, there was no sugar found in his urine as reflected on the May 1967 report of medical examination at release from active duty (RFAD).  Additionally, there was no sugar in his urine at a June 1968 United States Naval Reserves (USNR) annual examination, and he denied having sugar or albumin in his urine on his June 1968 report of medical history.  Personnel records and his DD Form 214 show that he served aboard the U.S.S. Endurance and was awarded the Vietnam Service Medal.  VA outpatient treatment records reflect treatment for diabetes mellitus, Type II, and the September 2003 VA examination report noted that the Veteran's diabetes mellitus, Type II, is non-insulin dependent.  

In the January 2004 rating decision, the RO denied the claim because while the evidence shows a current diagnosis of diabetes mellitus, Type II, there is no evidence showing that the U.S.S. Endurance came to port or the inland waterways in the Republic of Vietnam, or that the Veteran disembarked from the ship.  As such, the RO concluded that there was no evidence showing that the Veteran was exposed to Agent Orange during his military service and no basis showing that his diabetes mellitus, Type II, originated in service.  Thus, service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange was denied.  The Veteran was notified of the denial in a February 2004 letter, including his appeal rights, and he did not appeal the decision.  As such, the January 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

At the July 2009 DRO hearing and the June 2011 Board hearing, the Veteran testified that he incurred his diabetes mellitus, Type II, due to his military service.  He explained that during his time on the U.S.S. Endurance, the ship patrolled the coast of Vietnam and often transported prisoners to the boat and to prison camps.  He testified that on occasion, the boat would dock, and he would get off the ship to transfer the prisoners to prison camps in the area.  The Veteran asserts that service connection is warranted for his diabetes mellitus, Type II.  

Based upon the evidence of record, the Board finds that that the Veteran has not presented evidence since the January 2004 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure.  Since the January 2004 rating decision, the evidence received into the record includes VA outpatient treatment records from September 2003 to November 2005, testimony elicited at the July 2009 DRO hearing and June 2011 Board hearing, and an October 2006 request from the RO to the U.S. Army and Joint Services Records Research Center (JSRRC), formerly, the U.S. Armed Services Center for Unit Records Research (CURR), which responded with internet articles showing that minesweepers similar to the U.S.S. Endurance boarded and inspected passengers and cargo for contraband or troops, and a February 2009 JSRRC response.  As mentioned above, the Veteran contends that his diabetes mellitus, Type II, is attributable to his military service.  At both hearings, the Veteran testified that he did disembark the U.S.S. Endurance while stationed in Vietnam to transport passengers from the boat to prison camps.  It was during this time that he was exposed to Agent Orange, which in turn, caused his diabetes mellitus, Type II.  In the February 2009 JSRRC response, it was determined that the U.S.S. Endurance conducted operations in support of Operation Market Time as a Coastal Patrol ship off the coast of the Republic of Vietnam, but there is no specific evidence of this vessel operating in the inland waterways of Vietnam, or of the Veteran leaving the ship and going ashore.  

While the evidence submitted in connection with his claim is new, in that it was not previously of record, it is not material as it does not show that the Veteran's current diabetes mellitus, Type II, is related to his military service.  Furthermore, it is redundant of evidence already of record as it shows a current diagnosis of diabetes mellitus, Type II, but fails to show that the Veteran set foot on land, or otherwise had service, in the Republic of Vietnam.  More importantly, the JSRRC was unable to find any available evidence showing that the Veteran disembarked the U.S.S. Endurance and went ashore in Vietnam, or that this vessel operated within the inland waterways of Vietnam.  Clearly, this finding is adverse to the Veteran's claim, and such adverse evidence cannot be used to reopen a claim.  Additionally, while the Veteran's own contentions indicate his presence in the Republic of Vietnam, these assertions are unsubstantiated by the record, and are redundant of evidence previously of record.  Thus, these assertions are not new and material.  The Court has held that evidence which is unfavorable to the Veteran's case may not "trigger a reopening" of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for diabetes mellitus, Type II, to include as secondary to Agent Orange exposure, is not reopened; the appeal is denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


